                                                                                                          Electronically Filed - Jackson - Kansas City - May 05, 2020 - 04:36 PM
                  IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                   AT KANSAS CITY

KATHLEEN ARNETT,                                    )
                                                    )
               Plaintiff,                           )
v.                                                  )       Case No. 2016-CV01797
                                                    )
KATHLEEN SCOTT,                                     )
                                                    )
       and,                                         )
                                                    )
FOUR B CORP.,                                       )
                                                    )
               Defendants.                          )

                            PLAINTIFF'S FIRST AMENDED PETITION
       COMES NOW Plaintiff, Kathleen Arnett by and through the undersigned counsel, and for her

cause of action against Defendants Four B Corp. and Kathleen Scott, herein states and alleges as

follows:

                                     GENERAL ALLEGATIONS

       1.      Plaintiff is a resident and citizen of Kansas City, Jackson County, Missouri.

       2.      Defendant Four B Corp. (hereinafter “Sunfresh”) is a limited liability company duly

organized and existing according to Missouri law, and as such, operates self-service type retail stores

through Missouri, including Jackson County, Missouri. It may be served with process upon its

registered agent for service SNR Registered Agent Services, Inc., 4520 Main, Suite 1100, Kansas City,

Missouri 64111.

       3.      Defendant Kathleen Scott is a manager of the Sunfresh Market at 11212 Holmes,

Jackson County, Missouri 64131.

       4.      At all times relevant hereto, Defendant Scott was an employee of the Sunfresh Market

mentioned herein.

       5.      On or about August 26, 2018, Plaintiff was an invitee on the property of the Sunfresh

Market at 11212 Holmes, Kansas City, Jackson County, Missouri 64131.
                                                                                   EXHIBIT A
              Case 4:20-cv-00520-FJG Document 1-2 Filed 06/26/20 Page 1 of 5
                                                                                                             Electronically Filed - Jackson - Kansas City - May 05, 2020 - 04:36 PM
          6.     At approximately 12:20 p.m. on the date and premises described above, Plaintiff was

injured when slipped and fell on water which was on the floor.

          7.     The negligent acts and omissions described herein occurred at said retail store and were

performed by and through Defendant Sunfresh authorized employees, including Defendant Scott, who

was acting within the course and scope of her employment, subject to the right of Defendant Sunfresh

to control her activities and conduct.

                                 COUNT I – NEGLIGENCE
                        BALLS FOOD STORES d/b/a SUNFRESH MARKET

          8.     Plaintiff incorporates paragraphs one through seven above as though fully set forth

herein.

          9.      The floor described in paragraph 6 above was an unreasonably dangerous condition of

Defendant's store in that it could injure customers, such as Plaintiff.

          10.    Defendant Sunfresh knew or through the use of ordinary care, should have known of the

dangerous condition of the floor.

          11.    Defendant Sunfresh failed to use ordinary care to remove, remedy or warn of the danger

to invitees, such as Plaintiff.

          12.    Defendant Sunfresh was negligent:

                 a.     In failing to warn customers of the dangerous condition of the floor in the store;

                 b.     In failing to use ordinary care to remove or remedy the dangerous condition of

the floor;

                 c.     In failing to implement a formal policy or procedure of regular inspections,

safety tours, or sweeps by employees, servants or agents which would reveal hazards, such as the one

encountered by Plaintiff, and would allow Defendant Sunfresh to remove or warn of those hazardous

conditions prior to customers, including Plaintiff, injuring themselves;

          13.     As a direct and proximate result of the aforesaid negligence and carelessness of


                Case 4:20-cv-00520-FJG Document 1-2 Filed 06/26/20 Page 2 of 5
                                                                                                              Electronically Filed - Jackson - Kansas City - May 05, 2020 - 04:36 PM
Defendant Sunfresh, Plaintiff sustained a fractured right shoulder and injury to her back and neck.

          14.    As a direct and proximate result of the aforesaid negligence and carelessness of

Defendant Sunfresh, Plaintiff has incurred and in the future will incur expenses for the treatment of her

injuries.

          15.    As a direct and proximate result of the aforesaid negligence and carelessness of

Defendant Sunfresh, Plaintiff has been disabled and in the future will be disabled and not able to

perform her usual functions.

          16.    As a direct and proximate result of the aforesaid negligence and carelessness of

Defendant Sunfresh, Plaintiff has and, will in the future, be caused great pain and suffering.

          17.    All of Plaintiff's injuries, disabilities, infirmities and damages are permanent, painful,

and progressive.

          WHEREFORE, Plaintiff Kathleen Arnett requests judgment against Defendant Four B Corp.

d/b/a Sunfresh Market for damages, together with costs of suit, and such other and further relief as the

Court may deem proper.

                                      COUNT II – NEGLIGENCE
                                        KATHLEEN SCOTT

          18.    Plaintiff incorporates paragraphs one through seventeen above as though fully set forth

herein.

          19.    Defendant Scott was negligent in one or more of the following respects:

                 a.     Defendant Scott knew or by the exercise of ordinary care should have known of

the dangerous condition of the floor prior to the time Plaintiff slipped and fell.

                 b.     Defendant Scott negligently and carelessly caused, suffered, and permitted the

floor to remain in its dangerous condition and not reasonably safe.

                 c.     Defendant Scott negligently and carelessly failed to exercise ordinary care to

discover the aforesaid dangerous and unsafe condition of the floor and the likelihood of injury thereby.


                Case 4:20-cv-00520-FJG Document 1-2 Filed 06/26/20 Page 3 of 5
                                                                                                              Electronically Filed - Jackson - Kansas City - May 05, 2020 - 04:36 PM
                 d.     Defendant Scott negligently and carelessly failed to warn Plaintiff, of the

aforesaid dangerous and unsafe condition of the floor and likelihood of injury thereby.

                 e.     Defendant Scott negligently and carelessly caused, suffered, and permitted

persons, particularly Plaintiff, to use and walk in the dangerous area although Defendant knew or by

the exercise of ordinary care should have known Plaintiff in so doing was likely to be injured and was

in danger and not reasonably safe.

                 f.     Defendant Scott negligently and carelessly invited persons, members of the

general public, and Plaintiff, to come into the aforesaid store and to use the aisle where Plaintiff was

injured, when Defendant knew or by the exercise of ordinary care should have known that persons

including Plaintiff in so walking upon and using the aisle were likely to be injured because the floor

was dangerous and not reasonably safe.

          20.    Plaintiff further states that as a direct and proximate result of the aforesaid negligence

and carelessness of Defendant Scott, she sustained a fractured right shoulder and injury to her back and

neck; has incurred and in the future will incur expenses for the treatment of her injuries; has been

disabled and in the future will be disabled and not able to perform her usual functions; and in the future

will be caused great pain and suffering, to her great loss and damage.

          26.    All of Plaintiff's injuries, disabilities, infirmities and damages are permanent, painful,
and progressive.
          WHEREFORE, Plaintiff Kathleen Arnett requests judgment against Defendant Kathleen Scott
for damages, together with costs of suit, and such other and further relief as the Court may deem
proper.




                Case 4:20-cv-00520-FJG Document 1-2 Filed 06/26/20 Page 4 of 5
                                                                 Electronically Filed - Jackson - Kansas City - May 05, 2020 - 04:36 PM
                         Respectfully submitted,

                         JAMES MANNING, PC

                         /s/ James S. Manning

                         JAMES MANNING (58271)
                         2502 West Mechanic Street
                         Harrisonville, MO 64701
                         Phone: (816) 380-3388
                         Fax: (816) 887-5757
                         Email: james@jamesmanninglaw.com

                         PHILLIP S. SMITH, PC

                         /s/ Phillip S. Smith

                         PHILLIP SMITH (26320)
                         1660 City Center Square
                         1100 Main Street
                         Kansas City, MO 64105
                         Phone: (816) 471-4747
                         Fax: (816) 471-4949
                         Email: phillip.smith@sbcglobal.net

                         ATTORNEY FOR PLAINTIFF




Case 4:20-cv-00520-FJG Document 1-2 Filed 06/26/20 Page 5 of 5
